DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over PATIL et al. (US 20160174225) in view of Zhao et al. (US 20150334745).
Regarding claims 1 and 16, PATIL teaches determining a packet for transmission; to transmit a reservation signal prior to the transmission of the packet based at least in part on a condition (Fig. 4, request-to-send (RTS) 324), the reservation signal reserving resources for the transmission of the packet, and the (Fig. 7, NAN communication channel). PATIL, however, does not expressly teach determining whether to transmit a reservation signal, refraining from transmitting the reservation signal based at least in part on determining whether to transmit the reservation signal prior to the transmission of the packet. Zhao teaches [0046-0047] RTS failures are most likely due to collisions (or if a station is gone).  Consequently, RTS may be turned off if the packet error rate of RTS frames has been very low for a duration (such as several minutes).  For example, the pre-authorization threshold for stopping RTS may be 5% or less.  Otherwise, RTS may continue to be used. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Zhao in order to solve problems in communication performance that may degrade the user experience when using electronic devices ([0008], Zhao).
Regarding claims 4 and 19, PATIL in view of Zhao teaches, as in claim 1 above, teaches determining whether to transmit a reservation signal prior to a transmission of a packet based at least in part on a condition; and allocating, based at least in part on the determining, resources for the reservation signal from a same resource pool associated with the transmission of the packet (or a dedicated resource pool according to a pre-reservation resource pattern).  PATIL teaches the reservation signal reserving one or more resources for the transmission of the packet (Fig. 4 and Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with Zhao in order to solve problems in communication 
Regarding claims 5 and 20, PATIL teaches determining a first set of available resources during a transmission time interval, the first set of available resources following the pre-reservation resource pattern or the first set of available resources being from the dedicated resource pool; and selecting the first set of available resources to transmit the reservation signal during the transmission time interval and prior to the transmission of the packet (Fig. 7, NAN communication channel).
Claims 2, 3, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over PATIL et al. (US 20160174225) modified by Zhao et al. (US 20150334745), and further in view of EBERT et al. “Analyzing RTS/CTS Mechanism” (NPL from IDS dated 9/8/2020, hereinafter EBERT).
Regarding claims 2, 17, Zhao teaches, as in claim 1, wherein the packet drop ratio is based at least in part on the resource unavailability, monitoring a packet drop ratio by the device in the wireless communications system ([0046-0047]). However, neither PATIL nor Zhao teaches determining a congestion level related to traffic load in the wireless communications system, wherein the congestion level is based at least in part on a resource unavailability, a packet size, or a packet priority, or a combination thereof; and the packet size, or the packet priority, or a combination thereof, wherein refraining from transmitting the reservation signal is based at least in part on the congestion level or the packet drop ratio, or a combination thereof. EBERT teaches Figure 6; Positive effect on throughput, if packet size is larger and, Since this physical preamble has different lengths depending on the channel used ~ for the defined physical layers in the 802.11 specification those values are 128 bits with a variable number of stuff bits for 2.40Hz FHSS channel, 192 bits for the 2.4GHz DSSS channel and between 96 and 112 slots of 250ns length plus 32 bits for the baseband infrared channel ~ therefore this value has to be-taken into account when configuring the RTS_Threshold parameter (see page 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with EBERT in order to solve the problem of decreasing bandwidth efficiency (listed on page 2, EBERT).
Regarding claims 3 and 18, Zhao teaches, as in claim 1 above, disabling the transmission of the reservation signal prior to the transmission of the packet based at least in part on the congestion level or the packet drop ratio, or both, satisfying the threshold, wherein refraining from transmitting the reservation signal is based at least in part on the disabling ([0046-0047] RTS failures are most likely due to collisions (or if a station is gone).  Consequently, RTS may be turned off if the packet error rate of RTS frames has been very low for a duration (such as several minutes).  For example, the pre-authorization threshold for stopping RTS may be 5% or less.  Otherwise, RTS may continue to be used). EBERT teaches determining that the congestion level or the packet drop ratio, or both, satisfy a threshold (Figure 6 and page 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine with EBERT in order to solve the problem of decreasing bandwidth efficiency (listed on page 2, EBERT).
Allowable Subject Matter
Claims 6-15, 21-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNSOOK CHOI whose telephone number is (571)270-1822.  The examiner can normally be reached on 8am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 5712723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EUNSOOK CHOI/Primary Examiner, Art Unit 2467